Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Donald Jack Robertson II, Appellant                   Appeal from the 6th District Court of
                                                       Lamar County, Texas (Tr. Ct. No. 26643).
 No. 06-18-00038-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley,* Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating. *Justice Moseley,
                                                       Retired, Sitting by Assignment.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Donald Jack Robertson II, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 4, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk